               Case 2:18-cv-02201-VCF Document 33 Filed 03/22/21 Page 1 of 2




1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                         ***

6
      VIRGINIA PRICE,
7
                            Plaintiff,
8                                                            2:18-cv-02201-VCF
      vs.                                                    ORDER
9     ANDREW SAUL,
      Commissioner of Social Security,
10
                             Defendant.
11

12
            Before the court is the Motion for Attorney Fees Pursuant to 42 U.S.C. § 406(B); Memorandum
13
     of Points and Authorities; and Declaration of Cyrus Safa (ECF NO. 32).
14
            No opposition has been filed and the time to file an opposition has passed. Pursuant to LR 7-2(d),
15
     the failure of an opposing party to file points and authorities in response to any motion, except a motion
16
     under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the motion.
17
            Here, it would seem as though defendant has consented to the granting of the instant motion.
18
            Accordingly,
19
            IT IS HEREBY ORDERED that Motion for Attorney Fees Pursuant to 42 U.S.C. § 406(B);
20
     Memorandum of Points and Authorities; and Declaration of Cyrus Safa (ECF NO. 32) is GRANTED.
21
            IT IS FURTHER ORDERED that Cyrus Safa is awarded attorney fees pursuant to 42 U.S.C.
22
     § 406(b) in the amount of $21,000.00. The Court orders Cyrus Safa to reimburse Virginia Price the
23

24

25
              Case 2:18-cv-02201-VCF Document 33 Filed 03/22/21 Page 2 of 2




1    amount of $3,100 for EAJA fees previously paid by the Commissioner.

2           DATED this 22nd day of March, 2021.

3

4
                                                             _________________________
5                                                            CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
